Citation Nr: 0512327	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  04-13 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a skin disorder of the 
head, back, hands, and feet.  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel




INTRODUCTION

The veteran had active service from February 1962 to March 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  


FINDING OF FACT

The veteran is not shown to have a skin disorder of the head, 
back, hands, and feet that is etiologically related to active 
service.  


CONCLUSION OF LAW

A skin disorder of the head, back, hands, and feet was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a September 2002 letter and 
rating decision of the evidence needed to substantiate his 
claim, and he was provided an opportunity to submit such 
evidence.  Moreover, in a February 2004 statement of the 
case, the RO notified the veteran of regulations pertinent to 
service connection claims, informed him of the reasons why 
his claim had been denied, and provided him additional 
opportunities to present evidence and argument in support of 
his claim.  

In a June 2002 letter, prior to the initial adjudication of 
the veteran's claim, he was informed of VA's duty to obtain 
evidence on his behalf.  He was notified that VA would obtain 
all relevant service medical records, VA medical records, and 
reports of examinations or treatment at non-VA facilities 
authorized by VA.  In addition, VA would request other 
relevant records held by any Federal agency or department.  
In turn, the veteran was informed of his duty to provide VA 
with enough information to identify and locate other existing 
records, i.e., names of persons, agencies, or companies that 
hold relevant medical records, addresses of these 
individuals, and the dates that such treatment was received.  
The Board also finds that the veteran was essentially 
informed that he could either submit or ask VA to obtain any 
evidence that he wanted considered in connection with his 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(indicating that the "fourth element" of the notice 
requirement as set forth in 38 C.F.R. § 3.159(b)(1) required 
VA to request or tell the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)").

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Service medical records have been received, as have 
private treatment reports.  In addition, the veteran was 
provided with a VA examination in October 2003.

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions; service medical 
records; private treatment reports; and the October 2003 VA 
examination report.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
it is not required to discuss each and every piece of 
evidence in a case.  The relevant evidence including that 
submitted by the veteran will be summarized where 
appropriate.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The veteran is seeking entitlement to service connection for 
a skin disorder of the head, back, hands, and feet.  The 
Board has carefully reviewed the evidence and statements made 
in support of the veteran's claim and finds that, for reasons 
and bases to be explained below, a preponderance of the 
evidence is against the veteran's claim and service 
connection therefore cannot be granted.

With respect to evidence of an in-service skin disorder, the 
veteran's service medical records show that in October 1962, 
he reported a rash on the medial aspect of his left foot.  It 
was noted to be a scaly and maculopapular, and he was 
diagnosed with neurodermatitis.  In May 1963, the veteran was 
observed with tinea pedis of the feet and small macules of 
the scalp similar to impetigo.  In June 1963, he had a 
carbuncle and furuncles on his back.  In August 1963, the 
veteran reported having small scalp lesions and he was 
diagnosed with cutaneous staph or strep infection.  Later in 
August 1963, he was diagnosed with furuncles on the back of 
his neck, shoulder, and left buttocks.  At separation in 
February 1965, the veteran's skin was "normal."  

With respect to evidence of a current disability, treatment 
records from T.F.D., M.D. dated in April 2001 noted that the 
veteran had ezematous dermatitis.  Separate treatment records 
in February 2002 noted the veteran's complaints of a rash on 
his hands for over 35 years.  He indicated that the rash 
moved from his hands to his armpits and groin with no relief 
from general medications.  He was diagnosed with dermatitis 
of the hands.  In December 2002, the veteran complained of 
itching on his scalp.  An examination revealed papular 
lesions and he was diagnosed with dermatitis of the scalp and 
folliculitis.  In December 2002, the veteran underwent 
excision of lesions from neck, abdomen, and back.  

At his October 2003 VA examination, the veteran stated that 
his hands began blistering shortly after separation from 
service and that he had dermatitis since that time.  He also 
complained of itching and blistering of his feet.  With 
respect to his scalp, the veteran stated that his 
furunculosis had cleared and was not currently a problem.  On 
examination of the veteran's scalp, the examiner stated that 
it was a scattered papulopustular lesion.  The examiner 
concluded that the scalp complaints were not clinically 
similar to those shown in service.  The differential 
diagnoses of the eczema were tinea, dyshidrotic eczema, and 
contact dermatitis.  The veteran also reportedly had 
fingernail dystrophies.  The examiner stated further that 
reporting a diagnosis of a fungal infection of the hands 
along with a single toenail dystrophy would help to make the 
connection to the veteran's foot fungus in service, and 
therefore a nail clipping of the fingernails was sent for 
fungus identification.  As far as an alternative diagnosis of 
the hand eczema, the examiner stated that the veteran should 
have an allergy test.  In an April 2003 addendum, the 
examiner reported that the pathology report of the nail 
clipping revealed onychodystrophy and no evidence of fungus 
in the nail.  In a January 2004 addendum, the examiner 
reported that an allergy patch test had been performed, and 
that the veteran was allergic to neomycin and potassium 
dichromate.  The examiner stated that the allergy to 
potassium dichromate may be related to active service as the 
most common exposure on the feet and hands was to wet 
laundry; however, the veteran denied exposure to wet laundry.  
The examiner also noted that more importantly, potassium 
dichromate was used to tan leather and the shinier the 
leather, the more likely that potassium dichromate was still 
in the leather.  Thus, he concluded that the veteran was 
allergic to leather shoes, especially shiny leather shoes and 
that contact with the hands in order to put on his shoes 
would cause eruptions on both his hands and while he was 
wearing the shoes, on his feet.  The veteran was instructed 
not to wear shiny, leather shoes or leather gloves.  

Thus, it appears that the most recent VA examiner has ruled 
out a relationship between the veteran's current scalp 
problems and the veteran's military service.  Further, on 
most recent examination, the veteran reported that the 
furunculosis has cleared and was not a current problem or a 
problem in the recent past.  As to the skin disorder 
affecting the hands and feet, the examiner ruled out a fungus 
related disorder and indicated that the veteran's skin 
disorder of the hands and feet are of allergic etiology.  In 
this regard, the Board notes that diseases of allergic 
etiology may not be disposed of routinely for compensation 
purposes as constitutional or developmental abnormalities.  
Service connection must be determined on the evidence as to 
existence prior to enlistment and, if so existent, a 
comparative study must be made of its severity at enlistment 
and subsequently.  Increase in the degree of disability 
during service may not be disposed of routinely as natural 
progress nor as due to the inherent nature of the disease.  
Seasonal and other acute allergic manifestations subsiding on 
the absence of or removal of the allergen are generally to be 
regarded as acute diseases, healing without residuals.  The 
determination as to service incurrence or aggravation must be 
on the whole evidentiary showing.  38 C.F.R. § 3.380 (2004).  

While the October 2003 VA examiner indicated that the 
veteran's allergy to potassium dichromate may be related to 
service if the veteran had been exposed to wet laundry, the 
veteran denied such exposure.  Further, while the examiner 
indicated that the veteran had an allergy to the chemical 
used to tan leather, and as such, an allergy to leather 
shoes, the Board emphasizes that the examiner also stated 
that the veteran should find dull leather shoes and if 
possible, to avoid wearing leather gloves.  Thus, while the 
veteran may have manifested symptoms related to such an 
allergy in service, it also appears that such manifestations 
were acute allergic manifestations that would subside on the 
absence of or removal of the allergen, in this case potassium 
dichromate.  Thus, according to applicable legal criteria, it 
is regarded as an acute disease, healing without residuals.  
Although the veteran has reported that he has the onset of 
hand dermatitis in service and that he has had such a 
disorder since service, the evidence of record shows that the 
dermatitis is related to an allergy which may have manifested 
itself in service and was likely symptomatic following 
service.  However, as the record contains no competent 
evidence that the symptomatology shown in service represented 
aggravation of a disorder of allergic etiology, and in the 
absence of any competent evidence that the disorder was 
anything other than acute in service, the Board must deny the 
veteran's claim.  The Board notes that the record contain no 
contemporaneous evidence of a chronic and continuous skin 
disorder of the feet and hands since service.  The Board 
notes that where evidence establishes only episodic allergies 
in service which resolve, then service connection is not 
warranted.  

To the extent that the veteran contends that he has a skin 
disorder of the head, back, hands, and feet that is related 
to active service, it is now well established that a person 
without medical training, such as the veteran, is not 
competent to provide evidence on medical matters such as 
diagnosis or etiology of a claimed condition.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 
38 C.F.R. § 3.159(a) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

As the preponderance of the evidence is against the veteran's 
claim, service connection is not warranted.  In making this 
determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b) regarding the benefit of the doubt, but 
there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise grant the 
veteran's claim.


ORDER

Service connection for a skin disorder of the head, back, 
hands, and feet is denied. 


	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


